DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Wu, et al. entitled “Porous Field-Effect Transistors Based on a Semiconductive Metal–Organic Framework” J. Am. Chem. Soc. 2017, 139, 4, 1360–1363 (“Wu”, hereafter).	3
III. Claim Rejections - 35 USC § 103	8
A. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu.	8
B. Claims 7 and 8 are is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of CN 108539019 (“Shi”, hereafter).	9
C. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of the article by Yao, et al. entitled “Layer-by-Layer Assembled Conductive Metal–Organic Framework Nanofilms for Room-Temperature Chemiresistive Sensing” (“Yao”, hereafter).	10
IV. Pertinent Prior Art	12
Conclusion	15


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Wu, et al. entitled “Porous Field-Effect Transistors Based on a Semiconductive Metal–Organic Framework” J. Am. Chem. Soc. 2017, 139, 4, 1360–1363 (“Wu”, hereafter).
The “Supporting Information” noted on p. 1363 of Wu and referenced throughout the article, such as by “Figure S1”, is also part of Wu and is attached to this Office action since it was not provided along with Wu in the IDS filed 04/19/2021.
Claims 1 and 2 read,
1. A field effect transistor comprising: 
[1] a substrate [“SiO2/Si wafer substrate” (infra)]; 
[2] a source electrode S [“50 nm thick Au thin films as the source and drain electrodes” (infra)]; 
[3] a drain electrode D [“50 nm thick Au thin films as the source and drain electrodes” (infra)];
[4] a gate electrode G [“heavily doped p-type Si as the gate electrode”]; and 
[5] a metal organic framework film MOF as a semiconductor layer [“The smooth top surface of the Ni3(HITP)2 membrane directly contacts with the SiO2/Si wafer, creating a high-quality interface between the MOF semiconductor and the SiO2 dielectric.”], 
[6] wherein the metal organic framework film MOF has a stacked structure, a plurality of crystalline structures in which organic ligands [HITP] having a π-conjugated skeleton [see structure under claims 3-5 below] and metal ions [Ni2+] are coordinated to be developed in a planar direction of the substrate are stacked on the substrate via a π-π interaction in the stacked structure [as shown in Figs. 1a and 2; see further discussion below], 
[7] wherein the crystalline structures each have pores formed by the coordination of the organic ligands and the metal ions [as shown in Fig. 1a; see discussion below], and the pores in the adjacent crystalline structures communicate with one another in a film thickness direction in the stacked structure [as shown in Fig. 1a; see discussion below], and 
[8] wherein the field effect transistor is a top-contact type [because the source S and drain D electrode are on the top surface of the MOF as consistent with Fig. 1A of the Instant Application].  
2. The field effect transistor according to claim 1, wherein the field effect transistor is a bottom-gate G and top-contact S, D type.  

With regard to features [1]-[5] and [8] of claim 1 and claim 2, Wu states,
As shown in Figure 2, we could easily transfer the as-prepared membrane to a SiO2/Si wafer substrate in a top surface of membrane/SiO2 mode by a simple stamping process. The smooth top surface of the Ni3(HITP)2 membrane directly contacts with the SiO2/Si wafer, creating a high-quality interface between the MOF semiconductor and the SiO2 dielectric.  After deposition of patterned Au electrodes, porous FETs based on the MOF membrane were fabricated.  Figures 2 and S8 show that the prepared device possessed a bottom-gate top-contact device geometry with a 105 nm thick membrane as the active channel material, 50 nm thick Au thin films as the source and drain electrodes, and heavily doped p-type Si as the gate electrode.  The device has a channel length of 100 μm and a width of 1000 μm.
(Wu: p. 1361, right col., 3rd full ¶; emphasis added)
Each of features [1]-[5] and [8] of claim 1 and claim 2 is shown in FET shown in Fig. 2 (reproduced below).

    PNG
    media_image1.png
    196
    245
    media_image1.png
    Greyscale

(Wu: p. 1362, Fig. 2)
See also Fig. S8 in the Supporting Information (p. S8).
With regard to features [6] and [7] of claim 1, Wu states,
In the structure of Ni3(HITP)2, the tritopic HITP moieties are connected by square-planar Ni2+ centers to form a two-dimensional (2D) graphene-like honeycomb porous framework with sixfold symmetry (Figure 1a). In the lattice packing, two neighboring graphene-like layers stack in AB mode with an interval of 3.5 Å, resulting in 1D channels with an open window size of ∼1.4 nm.  Figure S2 depicts the nitrogen sorption isotherms measured at 77 K, which show significant gas uptake and release during the adsorption and desorption processes.  This observation indicates the permanent porosity in Ni3(HITP)2.
(Wu: p. 1361, left col.; emphasis added)
On the other hand, along the c axis of the structure, the above-mentioned conjugated layers overlap with an interval of only 3.5 Å, which is short enough to create sufficient orbital overlap between adjacent layers through π−π interactions.30  Thus, both the so-called “through-bond” channel (within the 2D layer) and “through-space” channel (between layers) for charge transport can be observed in Ni3(HITP)2 and may synergistically enhance the charge mobility in the membrane.30  Notably, no transistor characteristic saturation was observed in our devices, and the on/off ratios of transfer curves were dramatically reduced with increasing Vds (Figure S13).  This behavior may be attributed to the high conductivity of the Ni3(HITP)2 membrane.  This phenomenon is common in FETs made from highly conductive channel materials like graphene and Cu−BHT.31,32
(Wu: p. 1362, right col.; emphasis added)
The Ni3(HITP)2 is planar because “square-planar Ni2+ centers to form a two-dimensional (2D) graphene-like honeycomb porous framework” (supra).  The MOF is planar in the direction parallel to the top surface of the Si/SiO2 substrate, “the crystalline structures each have pores formed by the coordination of the organic ligands and the metal ions, and the pores in the adjacent crystalline structures communicate with one another in a film thickness direction in the stacked structure” as shown in Fig. 1a and 2.  
This is all of the features of claims 1 and 2. 

With regard to claims 3-5, Wu further discloses,
3. The field effect transistor according to claim 1, wherein the π-conjugated skeleton includes at least one aromatic ring.
4. The field effect transistor according to claim 1, wherein the π-conjugated skeleton has a polycyclic aromatic hydrocarbon structure.
5. The field effect transistor according to claim 1, 27DocuSign Envelope ID E718F75C-78EO-4352-9125-F84A6ECED5CEwherein the organic ligand has a three-fold rotational symmetry.
The organic ligand is HITP, which is 2,3,6,7,10,11-hexaiminotriphenylenesemiquinonate is the left-most molecular structure in Scheme S1 below and is shown to be a polycyclic aromatic ring structure with three-fold symmetry.

    PNG
    media_image2.png
    372
    729
    media_image2.png
    Greyscale

(Wu: Supporting Information, p. S2)

With regard to claim 6, 
6. The field effect transistor according to claim 1, wherein the metal ions are metal ions capable of having a coordination number of four or more.
The crystal structure in Fig. 1(a) shows that each Ni ion is coordinated to four nitrogen atoms of the amino substituents.

Claim 9 reads,
9. The field effect transistor according to claim 1, wherein the metal organic framework film is formed by a LBL method, and the LBL method includes applying a metal ion-containing solution containing the metal ions over the substrate and applying an organic ligand-containing solution containing the organic ligands over the substrate.  
Claim 9 is a product-by-process claim.  Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that applicant has the burden of proof in such cases, as the above case law make clear.
As explained above under claim 1, the crystal structure of the Ni3(HITP)2 MOF shown to have all of the structural features of the claims.  Pursuant to precedent, then, the burden of proof is shifted to Applicant to prove that the claimed LBL process steps recited in claim 9 result in a structural difference in the claimed MOF from that of the MOF structure disclosed in the FET in Wu.

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Claim 10 reads,
10. A gas sensor comprising the field effect transistor according to claim 1.
The prior art of Wu, as explained above, discloses each of the features of claim 1. 
Wu does not explicitly state that the FET shown in Fig. 2 is used as a gas sensor.  However, Wu states that it is known to do so, stating in this regard,
… FETs with porous channels can greatly extend their applications on voltage-gated ion channels/microfluidic chips and vastly enhance the sensitivity of FET-based gas/ion sensors.11
(Wu: p. 1360, right col., 1st partial ¶; emphasis added)
The porous channel may greatly extend the applications of FETs to fields that require channel materials having large surface area and penetrability, such as FET-based sensors, voltage-gated ion channels, and microfluidic chips.
(Wu: p. 1362, right col., last partial ¶; emphasis added)
As quoted above, Wu explains that the MOF structure shown in Fig. 1a absorbs and desorbs nitrogen gas, stating in this regard, “Figure S2 [on p. S5 of the Supporting Information] depicts the nitrogen sorption isotherms measured at 77 K, which show significant gas uptake and release during the adsorption and desorption processes” (Wu: p. 1361, left col.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the FET of Wu as a gas sensor because it has permanent porosity capable of adsorbing and desorbing gases and because Wu states that porous FETs are known to be used as gas sensors (supra). 

B. Claims 7 and 8 are is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of CN 108539019 (“Shi”, hereafter).
Claims 7 and 8 read,
7. The field effect transistor according to claim 1, wherein the gate electrode is an aluminum electrode.  
8. The field effect transistor according to claim 7, wherein the aluminum electrode has a surface on which an aluminum oxide as a gate insulating layer is formed.  
The prior art of Wu, as explained above, discloses each of the features of claim 1. 
Wu does not teach that the gate electrode is aluminum or the gate insulating layer is aluminum oxide.
Shi, like Wu, teaches an FET including each of a substrate (e.g. Si), gate electrode (highly doped Si: p. 2, lines 36-39 and p. 5, lines 13-15) on the substrate, gate insulating layer (which may be silica, i.e. SiO2, p. 5, lines 9-11) formed on the gate electrode, a MOF layer (p. 4, lines formed on the gate insulating layer, and source and drain electrodes (which may be gold, p. 4, lines 48-49), formed over the MOF layer, which is a top-contact-type configuration  (Shi: Fig. 1, Title, Abstract; p. 5, lines 30-46).  Shi teaches additional materials for each of the gate electrode and gate insulating layer, which includes aluminum and alumina (i.e. aluminum oxide), respectively (Shi: p. 2, lines 36-43 and p. 5, lines 9-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make gate electrode and gate insulating layer from aluminum (Al) and aluminum oxide (Al2O3), respectively, because Shi teaches that Al and Al2O3 are suitable alternative gate electrode and gate insulating layer materials, respectively, for the Si and SiO2 materials, respectively, used in Wu.  As such, the selection of Al and Al2O3 amounts to obvious material choice.  (See MPEP 2144.07.)

C. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of the article by Yao, et al. entitled “Layer-by-Layer Assembled Conductive Metal–Organic Framework Nanofilms for Room-Temperature Chemiresistive Sensing” (“Yao”, hereafter).
Claim 11 reads,
11. A method of manufacturing the field effect transistor according to claim 1, the method comprising
[1] forming the metal organic framework film by LBL method including:
[2] applying a metal ion-containing solution containing the metal ions aver the substrate; and 
[3] applying an organic ligand-containing solution containing the organic ligands over the substrate. 
The prior art of Wu, as explained above, discloses each of the features of claim 1. 
Wu does not teach the claimed method of forming the MOF.
Yao, like Wu, teaches an electrically conductive MOF having a stacked, crystalline structure, wherein each layer is planar parallel with the top surface of the substrate, which may be Si/SiO2, and wherein the pores within each layer generate vertically-aligned pores relative to said top surface in the said stacked, crystalline structure.  Also like Wu, Yao teaches that the MOF can be used for gas sensing (Yao: Abstract; Fig. 3).  Yao further teaches that the organic ligand is HHTP and the metal ion is Cu and that the MOF membrane is formed by a layer-by-layer method (Title), stating in this regard,
To prepare Cu3(HHTP)2 thin film, the substrates (for example, sapphire, glass, Si/SiO2, quartz) were firstly treated with Piranha solution to obtain @OH functionalized surface (Supporting Information, Figure S1).  After that, the functionalized substrates were alternatively exposed to the ethanolic solution of copper(II) acetate (0.1 mm) and the HHTP ligands (0.01 mm) to epitaxially grow Cu3(HHTP)2 thin film in a LbL fashion by a spray method (Figure 1 b; for details, see the Supporting Information).[5] In this work, it was found that –OH groups can play the similar role of the organic self-assembly-monolayer to orient the MOF thin film growth.  Between each spray steps, the substrate was rinsed with pure ethanol to remove unreacted reactants, which makes the thin film growth controllable in thickness. With various growing cycles, the Cu3(HHTP)2 thin films with different thickness were obtained, which were denoted as Cu3(HHTP)2-xC (x is the growing cycles).
(Yao: paragraph bridging pp. 16510-16511; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the process of Yao to form the Ni3(HITP)2 MOF layer of Wu by alternating the spraying with the nickel chloride solution and the HATP solution (Wu: Supporting information, p. S2) because Yao teaches that the LBL process is suitable for forming the same semiconducting MOF structure having the same general crystalline configuration with the same vertically-extending pores on the same substrate material, as used in Wu.  Therefore there is also a reasonable expectation of success. 
In the alternative, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the semiconductor MOF layer of the FET of Wu from the Cu3(HHTP)2 MOF of Yao and by the process of Yao, in order to make a gas sensor capable of detecting NH3. 

IV. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) The article by Panda, T. and Banerjee, R. entitled “High Charge Carrier Mobility in Two Dimensional Indium (III) Isophthalic Acid Based Frameworks” Proc. Natl. Acad. Sci., India, Sect. A Phys. Sci. (April–June 2014) 84(2): pp. 331–336 (“Panda”, hereafter).
With regard to claim 1, Panda discloses,
1. A field effect transistor comprising: 
[1] a substrate [“FET substrate”]; 
[2] a source electrode [“gold source and drain electrodes”]; 
[3] a drain electrode [“gold source and drain electrodes”];
[4] a gate electrode [“gate electrode was heavily n-doped silicon with silicon oxide layers having 230 nm thickness as gate dielectrics”]; and 
[5] a metal organic framework film as a semiconductor layer, 
[6] wherein the metal organic framework film has a stacked structure, a plurality of crystalline structures in which organic ligands having a π-conjugated skeleton and metal ions are coordinated to be developed in a planar direction of the substrate are stacked on the substrate via a π-π interaction in the stacked structure, 
[7] wherein the crystalline structures each have pores formed by the coordination of the organic ligands and the metal ions, and the pores in the adjacent crystalline structures communicate with one another in a film thickness direction in the stacked structure, and 
[8] wherein the field effect transistor is a top-contact type.  

With regard to features [1]-[5] of claim 1, Panda states,
We measured the charge carrier mobility (l) of MOFs by pre-fabricated field effect transistor (FET) devices having gold source and drain electrodes with bottom contact configuration. The gate electrode was heavily n-doped silicon with silicon oxide layers having 230 nm thickness as gate dielectrics, capacitance (Ci) of the gate insulator was 14.9 nF cm-2 .  The channel length (L) and width (W) of the FET devices were 20 µm and 10 mm, respectively. To fabricate device FET substrates were cleaned with acetone and 2-propanol, 5 mg of MOFs (In-IA-1D, In-IA-2D-1, and -2) weighed and dispersed in 2 ml of HPLC Grade Chloroform by sonication, then the solution was drop casted on FET device and dried.
(Panda: p. 333, § “Materials and General Methods”, 1st ¶)

With regard to features [5] of claim 1, Panda states,
Herein, we present three In(III) based isomeric MOFs (In-IA-1D, In-IA-2D-1 and In-IA-2D-2) synthesized using isophthalic acid (IA) as organic linker under hydrothermal conditions [26, 27] (Fig. 1) and performed their charge carrier mobility by using OFET devices. 
(Panda: p. 331, right col., last ¶; emphasis added)
The charge carrier mobility in the MOF signifies its function as the active semiconductor layer of the organic FET (OFET).

With regard to feature [6] of claim 1, Panda states,
Schematic view of In-IA-2D-2 signifies the short distance between two benzene rings which allow efficient π-π stacking.
(Panda: Fig. 2(c) caption; emphasis added)
The benzene ring of the In(III)-isophthalate is a π-conjugated skeleton and indium ions (In3+) are the metal ions.  The planar structure of the MOF on the substrate is shown in Fig. 2C and explained in the section entitled “Crystal Structures” at pp. 333-334.

With regard to feature [7] of claim 1, Panda states,
On the other hand, metal organic framework (MOFs) is hybrid materials which synthesized from the combination of organic linkers and inorganic metal building units.  Due to its permanent porosity and high thermal stability MOFs have great potential in specific applications like gas storage, separation, conductivity, catalysis and controlled drug delivery [10–21].  The most advantage factor of MOF is inherent architectural design (from 1D to 3D) by changing different organic linkers.  Despite several applications of MOFs still this material fall back for the electron transport or conductivity in combination with porosity due to their electrical insulator nature.  However, extensive research in this field have recommended that judicious choice of organic linkers and metal centre make possible to MOFs as a promising conducting and charge mobile materials.  We sought that, the π-stacking interactions between electron rich moieties (especially, highly conjugated aromatic system) generally enhances the high charge carrier mobility in porous covalent organic frameworks [22, 23] as well very few attempts in MOFs [24, 25] also.  These aspects motivated us to investigate MOFs structure which contains π-stacking interactions inside the framework architecture which eventually increase the high charge carrier mobility despite their electrical insulator nature.
(Panda: § “Introduction”, p. 331, right col.; emphasis added)
Because MOFs have “permanent porosity” (id.) and because the crystal structure of the stacked isomer, In-IA-2D-2, shown in Fig. 2(c) show a stacked structure having vertical alignment, it is held, absent evidence to the contrary, that “the crystalline structures each have pores formed by the coordination of the organic ligands and the metal ions, and the pores in the adjacent crystalline structures communicate with one another in a film thickness direction in the stacked structure”.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Panda lacks only that the FET having the MOF semiconductor layer is not a top contact type as required by feature [8] of claim 1. 

(2) WO 2021/156733 A1 (“Yuvaraja”) is cited for teaching a FET gas sensor including a porous MOF 120 (Title, Abstract, ¶¶ 11-13, 32-36; Figs. 2, 3, and 7).

(3) US 2020/0171426 (“Li”) is cited for teaching a FET gas sensor including a MOF membrane 140 and a gate electrode 110 that may be made from a silver mesh and a gate dielectric 120 made from aluminum trioxide (Li: Fig. 2; ¶¶ 10-13, 48-531).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814